DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification does not contain a “Brief Description of the Drawings” section.  
Appropriate correction is required.

Claim Objections
Claims 8 and 12 are objected to because of the following informalities:  in claim 8, last line, “tree” should be “free”; in claim 12, “fil” should be “film”.    Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al (US 20150207150).  Regarding claim 8, Lang et al. is directed to a metal-air electrochemical cell comprising a frame (22, Figs. 3, 4) defining an electrolyte chamber having an anode side and a cathode side (Example 5).  Regarding claims 8 and 14, an air cathode assembly (Fig. 4, 5) is provided in the cathode side, which comprises a hydrophobic porous film (31) having a first face and a second face, with a current collector (23) and a catalyst-containing active layer (26) on said first face, the planar dimensions of the active layer on the first face being smaller than that of the hydrophobic film and the current collector (Figs. 4, 5), such that the active layer does not reach the edges of the hydrophobic film and current collector, thereby creating a catalyst-free margin (27) on the film and collector which surrounds the active layer (Figs. 4, 5, [0031]).  The first face of the film and the frame (22) are joined together by thermoplastic (FEP; [0033], [0054]) applied onto the catalyst free margin of the film.  Regarding claim 9, the thermoplastic coats the current collector and would penetrate to the pores of the hydrophobic film via the disclosed pressing ([0054]).  Regarding claim 12, the hydrophobic film is PTFE film ([0054]).  Regarding the limitations relating to EDX spectroscopy in claims 13 and 14, these limitations are inherent in the reference as they are a result of having a material impregnate some or all of the thickness of the PTFE layer (see [0012] of publication of instant application).  See also [0062] of Lang, which discloses a sealant used on the edge of the PTFE film, which results in a structure that has “variation in fluorine concentration across the lateral side of the electrode” according to EDX spectroscopy.  Thus, the instant claims are anticipated. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014209784 in view of Lang et al (US 20150207150).  
	Regarding claims 1 and 8, DE ‘784 is directed to a metal-air electrochemical cell comprising a frame (26, 27, Figs. 1, 3) defining an electrolyte chamber having an anode side and a cathode side.  Regarding claims 1, 8 and 14, an air cathode assembly (22, 23, Figs. 4, 5) is provided in the cathode side, which comprises a current collector (22; first half of page 4 of translation) and a catalyst containing active layer (page 4).  The frame is made of two laminates (26, 27), each laminate comprising a thermoplastic adhesive layer including for example, PP or PE (middle of page 4).  The adhesive layers are fused to each other and impregnate the margin of the current collector to hold the cathode assembly in place (Fig. 3; bottom of page 4).  Regarding claim 1, the cathode assembly is placed atop of frame 27, the frame geometrically coinciding in shape and width with the margin of the current collector, the thermoplastic body (frame) being heated to an elevated temperature and flowing into the pores of the current collector to weld the air cathode and the frame together (page 4).  The reference does not expressly teach that the margin of the current collector is catalyst-free, but this is implied because catalyst is not needed in the welded section (23).   Regarding claims 4 and 10, the thermoplastic can be polypropylene (middle of page 4).  Regarding claim 5, the thermoplastic softens at 160-180 C (bottom of page 4) which anticipates the claimed range.  Regarding claims 6 and 9, the thermoplastic coats the current collector (page 4).   
	DE ‘784 does not expressly teach that the cathode assembly also comprises a hydrophobic porous film wherein the catalyst layer is smaller than the current collector and hydrophobic film such that there is a catalyst-free margin on the edges of the hydrophobic film as recited in claims 1, 8 and 14, or that the margin of the film is joined to the frame with the thermoplastic, as recited in claims 1 and 8.  It is further not taught that the hydrophobic film is PTFE (claims 7, 12 and 14). 
	Lang et al. teach a cathode assembly for a metal-air cell.  The assembly has a hydrophobic PTFE layer (31) upon which a current collector (23) and a catalyst layer (26) are positioned, such that the edge of the PTFE layer has a catalyst free margin (Fig. 5, [0031], [0054]).  The PTFE film has a sealant in the margin ([0051]). 
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to use the cathode assembly structure of Lang et al. in the metal air cell of DE ‘784.  Initially, the position is taken that it is well-known in the art to use a hydrophobic (PTFE) layer on the exterior of a cathode assembly of a metal-air cell, as exemplified by Lang.  In addition, in the structure of Lang, it is disclosed that “the presence of a sealant boundary layer in direct contact with the marginal area of the hydrophobic film improves the performance of the electrode.”  It is noted that in DE ‘784, the edges of the electrode are already sealed with thermoplastic, the edges appearing to be free of catalyst.  It would be obvious to add a PTFE layer to the cathode assembly of DE ‘784 such that it has a catalyst-free margin that is sealed with the thermoplastic.  
	Regarding claim 11, which recites that the thermoplastic comprises polypropylene and a second polyolefin, it is noted that DE ‘784 discloses PP, PE, and EVA at the middle of page 4.  It would be obvious to use PP and one of the others in a single adhesive layer of DE ‘784.  
	Regarding the limitations relating to EDX spectroscopy in claims 13 and 14, these limitations would be present in the structure of the combined references as they are a direct result of having thermoplastic impregnate some or all of the thickness of the PTFE layer (see [0012] of publication of instant application).  

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 2 recites a method wherein the thermoplastic body comprises a raised region of the cell frame protruding from the surface of the frame, the raised region forming an integral part of the frame.  DE ‘784, the closest prior art, teaches a cell frame (laminate 27) made of thermoplastic, but does not teach or suggest raised region protruding from the frame and forming an integral part of the frame as claimed.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
September 27, 2022